Citation Nr: 1601542	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-39 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post-fracture of right third, fourth, and fifth fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1982 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection and assigned noncompensable disability ratings for status post-fracture right middle finger, status post-fracture right fourth and fifth fingers, and right ring finger scar, status post-surgery, all effective October 1, 2008.  A March 2011 rating decision from the same RO assigned a 10 percent initial disability rating for status post-fracture right third, fourth, and fifth fingers, effective October 1, 2008.  

The Veteran testified before the undersigned Veterans Law Judge during a September 2015 Travel Board hearing at the VA RO in in San Diego, California; a transcript is of record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the third, fourth, and fifth fingers on his right hand, status post-fracture, warrant an initial disability rating higher than 10 percent because he has limitation of range of motion of his right ring finger, decreased grip strength, and tingling and numbness in each finger that make it difficult for him to accomplish tasks that require gripping or grabbing objects.  See January 2009 Statement; September 2010 Substantive Appeal; September 2015 Statement (written on September 2015 Naval Medical Center San Diego treatment records); Transcript of Record at 5-9.

Treatment records from Naval Medical Center San Diego and the Veteran's testimony during his September 2015 Travel Board hearing suggest that his disability may have worsened since his last VA examination in October 2010.  See January 2010 Naval Medical Center Treatment Records (denying tingling or numbness).  But see September 2015 Naval Medical Center Treatment Records (complaining of right arm pain since approximately 2010, diagnosed as right shoulder and arm pain after right arm block to repair right ring finger injury in 2002); October 2015 Naval Medical Center Treatment Records (complaining of right shoulder pain, numbness and tingling and numbness on the tips of right hand fingers; reporting right ring finger pain that extends to hand and occasionally right arm; discussing possible fusion of right ring finger distal interphalangeal joint).  VA should provide the Veteran a new examination on remand. 

Further, the Veteran also contends that he has pain and numbness in his entire right arm, including his right shoulder, hand, and fingers, due to a nerve block procedure performed in 2002 when surgical repair of his right ring finger tendon was attempted; however, it is unclear whether the Veteran's right arm pain, numbness, and tingling are attributable to his right hand fingers or his right shoulder, as a September 2015 x-ray at the Naval Medical Center San Diego shows the Veteran also has a diagnosis of acromioclaviculare joint arthritis.  See September 2015 and October 2015 Naval Medical Center Treatment Records; September 2010 Substantive Appeal; Transcript of Record at 7.  As the Veteran filed a claim for service connection for a right shoulder disability secondary to his right finger disabilities in October 2015, the two issues are inextricably intertwined.  On remand, VA should ask the examiner to clarify which of the Veteran's symptoms and functional limitations are attributable to his right hand finger diagnoses and which are attributable to his right shoulder diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding VA treatment records.  

2.  Make arrangements to obtain the Veteran's complete treatment records from the Naval Medical Center in San Diego, dated from October 2008 forward.

3.  After completing this development, schedule the Veteran for an examination by an appropriate clinician.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  

If possible, the examiner should distinguish between symptoms and functional impairment attributable to the Veteran's right fingers versus any other service-connected or nonservice-connected disability.  

The examiner should consider the Veteran's reports of pain, tingling, and numbness in his entire right arm, including his right shoulder, hand, and fingers, which he contends is due to a nerve block procedure originally performed in 2002 during an attempt to surgically repair the Veteran's right ring finger tendon.  See September 2015 and October 2015 Naval Medical Center Treatment Records; September 2010 Substantive Appeal; Transcript of Record at 7.  But see September 2015 Naval Medical Center San Diego X-Ray (diagnosing acromioclavicular joint arthritis); September 2015 Naval Medical Center Treatment Records (complaining of right arm pain since approximately 2010, diagnosed as right shoulder and arm pain after right arm block to repair right ring finger injury in 2002); October 2015 Naval Medical Center Treatment Records (complaining of right shoulder pain, numbness and tingling and numbness on the tips of right hand fingers; reporting right ring finger pain that extends to hand and occasionally right arm; discussing possible fusion of right ring finger distal interphalangeal joint).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


